4x3




        OFFICE    OF THE ATTORNEY         GENERAL    OF TEXAS
                               AUSTIN
GROVERSELLERS
ATTORNEY
      GENERAL




                                                r 7our sequent ter
                                                daare-oirptiened ub-




                                           of that raft

                                    ere may be mmntruetod two




        l$ 0c2. . ‘F h ttttb tt~
                              hhtir tmtg lml
                                           ~ h eeo n-
   d=ttoted uttdor t.lse mtp ewisio onr th eSk to board
   or Control rlth   the smdrtmae af a Mgisl8tire
   and Bysineea   Co\mail,   aompoand ei’ a Maber        of     the
   Hat4 to be rppofnted a7 the Spe~Lsr, a meat-r ef
   the Senate, qtpoS7tted
                        b7 tha l~fmtvnant-Oorcsmor,
   t.ho f3penlrer OP the Boutir      t,he httomey   f?oaerrlr
   and the I.ieutfmant-(‘.oremor.

               3. Wtah bttlldingn she’llbe of Plre-
         l6o c .
   proof cnnntruat2cm nnd shall be provided rlth
   wndem lutprovementts, pnrtlcularlr alr-ccmdft~oaJn~r
                                                                              4’34

,.
     #~ohble     Teerer H. baker - ~8ge S




         pm)sr     li#bt,     he&,   and VartJYetien,      end other
         amerry           atllltlee.
              *the. 4. Ottool'aid BulldJe~e haI1 be de-
         dp ta dto lottomoUet8 the iSupremeGourt o? Texer
         end lte Ceanlmelomof Apmle;    the Court ot
         Orlalnel Appeal. ot Texas and lte Csaleelon ei
         b-1   8; the Stite*e Attorney betore the Court et
         Mais      Appulet the Court e? Civil AppmYe,
         rnllrdlllefrlisf; the *tteFne~ erer81 at Teree;
         8tte aoh       other Wtloee     88 epeee tltereln rill        pot-
         alto Thle bellding ehall %a knom am                tlto    'Sbti
         Comrte Ipildlng*'
                l@ *Q. ~b .The other ot eald Wlldlnge elm11
         be deelgned.md ooaetmoted for ef7lae epaea aol7,
         eze8Qt   the  &round noor tlhlehetmlI ae uoel&ltaa
         Lo acre tor taaente atgamd ln euab ltueinouee
         se rill    baet looemo48ta the mega of 6trt.eof-
         fleers end aplo7oee~            eepesielY~f the drug, oator
         eatabarber Mtdneoe~             Tlte name at thle lnslldisg
         atm      be    tat0 @sta    om00 mtituittg.*

                 'tiea.1s. *en           18 lterotvrppropristedter
         Ute bla@\n          ontllng August 11, 19401 the aa et
         nrty Tholt~     Deflere teno’ooo) out  ai the tber-
         a1 lleraanebroad for tbtt plrrpo# of eemtr\letlng
         rid     of'?S~     ?m¶tUfnger    mra@t     ondwpaee       mad ton-
         lle1,lnd ior the popI)Beeot oqalpPlllgmme* aIN3
         far th efttr th  pu
                           err p eee
                                 b ila fm~lmtlte
                                               g Ylg a fl
         smblteoturel, aglneerlttgr               emu lnmpoatlml a-
         penur emmeeteu ttt*mTStb*
              .Ottt ai tbfe lppvtt#?rhttea the mid Ibud at
         Control is horebf rutberlsti   end eireetad to ea-
         p3ey l Re lterrd Areblteet or IsabSteetttrel   tin,
         er tlae Pttoreln8ftor
                             re~orred ta me t&e A.rob%-
         tutdr  ¶a prlmk  preetlee. on 8 tmetamart too
         bade     for     the preperatleaot pnllmlaary  Wtsb-
         eer ~Yatte mad epwltleetlaber       end for the euper-
         rleim of the aometmetJ.onof eeld buildlage~
              .Tbe Aroblteete 80 eelebkd at&da8pIe78d
          8balY. la tunt,eDpl07 ngletmw   Protoeelo?m1
         Cttglueereior tbe de& s et th eltmaetswrl end
         tbe moehealoef phuee of uld bui.ldimge,meld




f
met~odeual   ibdneera to 8e eaf¶eWotoorjto ttm
ultl Beard et Cikrtrel . The Ar&¶tee88 &all cab-
mlt    all piellalmcl*f
                      deeige ta eald Wiard of Con-
c m1end
      mo eive
           lp p twa blefo br e
                             e g lnnln4
                                    p o pi
                                         e-
mtloe   or worklttfi plsue and spe01ti~8tlonerda11
at all flmeB eeuul t with    the Rear4 et ceutrar
attdr apaa aemplotlsn ot meld plasm and ~e1tloe-
mietto, aoeum the approva,’‘et eanbatror tJe0Board
at oauw61~.
          ‘SW.
           19. fs rlL;Bitlon  to fhe lbevs lp,propde-
tlette~fhere Se hereby rgprf+prleW    tar the blat-
alam adlug Amguef Sl, 1047, the ua et ham+.70
flte      ¶¶wueeuU
                 Dollars         (@4r,OOO) out of the oener-
al Uorg(re Posa et the 8tata, er re auoh tkerwt
em la nemeoar7r k -Ok     mad -0     tk@ old mal-
fbn BalIUn~fmmltapmeonfel~~         wd to ~7
upemeee et wbafeeemr   kind am am tt@Mem~    to*
attb      mtrpe~eee~



     'tFa9.16. Tbore la bareby appr@pri*k(l ,W%
ai ttteOgeral Remaste.Fitttdof t&a 68ate et Tea88
the twtltor mumet Two Tbemattd Dotlere (fafoo0)
tor rawlng   tin la* liWwl0m   0t 88ia m*e    MU
et the Attent* Qettaml of Texas &o the ‘1I%SS8
Camto Buildis~~’


          a See+
               1 7.               l? Caatr61 is
                  ?b eCta ta6o er d
                to n*gotlate am 00an aa pad-
bml17 ltttJto r l8ti
blewter      the pureheee for       tbm Mata at taxes the
Mbmte Builblog ln the Clb7 of Ametht~ tsxae,
aad bhe roe1 estate ttpouwblob rid bpil~ia~ is
fetta8et!r em roll em all otborlead mud SmpWWc
aeM* peH8Jnlug WIMtof Or oe8d is WttttUUOa
therewithYer'parkin~parpa       op ?er an7 Other
parpou, tram8the mnertf flrermtr at a met mot
te axems the aetl~ts tired* after due lppralr
a1 by t&8 gtato 1IPn~OOre~ end OalT th@n Upon
th elp p r o ~a   t   of l   emjar4 ty of 6he ~e~lo+fslts
The speaker at the Rouser e Rabe~ of the Bhmk
to be meleefed by the f@aakw of t&a ffmd, the
tfaatenanf Dorerttor, a Yrdm of th GrsaetdW
bf.t
   86leatodby the l,lentmamtOmemorr the At
tome7 Osaeral et Texe6b me the Q)Niraem et fBI
Beard ar Conk01 .
           “800. Zl. Tba pttrt&ew prlee for the eald
     Mhute BuailBlng,wal eetete mad land mbel? be
     paid omt ‘ofthe fmtlo lppwpt4eted end prorid
     tot- I# aRd lu~tlH,eleRnw’wt out ¶a wouw’ Bill
     Ha. UlS aftthe Reg?PlarUeedon et the Vert7-mlnt.h
     Le~lele8mya~and pro+l~,furtbor that tRo mm
     for the WeC of the two ettlo* builQia~* a* doe-
     orlbatlla tFtl0Ao@ elm13 be 8pweprlatee out et
     end pm#lded ¶n the mmmor wf Out fs ltmedB111
     ~8. Ul8 ef tbo newlay Saael~ of tbe Fbrty-nintdt
     toglelatatw~~


          For the-mm pmpow     - the Baek@mntd at your       euthor-
*t7 -- we quote tbe folfewln~ fmm iIoaw’Bll1618t
         90etlott 1. TltoCJtrte?wemtwr et the S&ate
    of Fuss. 18 hore39ydirwtod to tmuUer    lmoU~~ata-
  s YJ the ‘km of One MllSlon 3Mllare (#ldWJtJ,ctao)
    fr8mMeOll~CBaebt0r8Wt~d               ta tbe@en-
    oral UemtttteFumtL s8ie 8ttmotros07 atratuer-
 . r ed, ieb ~elqlpprepriet6dtbr tha parpow of
    oon8twaClsg or yatrehaJttaf or watiruotlng 8ttQ
    ptr01t8dtt~reat0tflso buIldjag ot litat CmtrCa
    Bttiltllng
             01 mragor m6et-peeo ata htuole; either
    or rll ot thea. ettefor the mrpow et &pplag
    the esmo aa ~7 be pmrlmtl tor by tbe KeaieYetn?ma

          QMmra ?udYlumYe     of etrtuto~oae4etruetlom,we
hould atudder t,Eettm hllle am ?miag wmplo~ntary to eeeh
other, elme bntb of~thm bcrelvltb the carommbjaet.
             Hoaei Bill We. $18 is tbe AppxWprUt40n A6tf making
lre3?eble    the hm&r ri th which to ~a7 for tba a6goimitiou  of
tlte .buP1dhgr   provided for la WooHi If?1 301. nte~eeemtial
epeclflepurp080 tor euob apfra~atlone         la ttnmd lu Seatlen 1
at the flr*t-n~~ Iiouoe~    Bill 818, aa t0lf0wmt

            *SelQ aa of mm.7 se tr8nUermd      lr bomb7
     lppropriatrd for t~he pwrpoae 0t eonstrustingor
     purahaeinpf or oanefwatl~~ and pttrdteelttg~   an
                      er BtiCe CintrtelJulldln~ er gar-
     ottloe bttl3fflnky
     aget ttnderpms ant3 tmmaler either or a?1 nf them
     end for the purpeee of oqulpp%n& the came aa meY
     be pwvlded for bp the te~iafetOr8~m
         The m000Mn~  nOtI    rke (Llirll8r furthor kppro-
pri8tloal8~ uf be neOem8rY Per the mrpae hereln8bwe dedg-
natefl*~
           The tblra   neflea      Wk8S 8 furtbec         transfer   Of fk,I,da
$e the @meraY   Rwenao    lbnd     .tor    the mem pwpmo        or prpaea
~tlened    1a1seetlon t boreot.*
           Lt lhenoe noeoaewyr tboreferor for ma tr, Mel ta
neu~'Bill!&I1 ter the ~0re epeeltie &ed*8tlen et tba bald-
1~8 or bnll.dln~m ta bm pwr8bmod or Om8tra86ed tbru~    the
-ilo 8nO money8 Wm* 8pm*I'J8ted;,tee*the %@0~8hW@e pl8ln-
1y Ullfrpl8tU      ia hUW~,i~l     WV* 8-    th8t aOh 0pOOitiO bUi1d-
lmga ta l98 pmroWmed    or OenetmOted     ?mm   the fund wore them-
8ftor to k "prodflod      tot By tbo LegleY8ture-•

            Ilewr"the laltl81 Smetlom 1 et Homn’ Bll’llMbattentem-
pi8ki  '-8t    there my ?H 0enotruet04   twe W   emee   buildi~gr
ud 8 g8r8go drsrlugthe blomnimmem8ln~ Ampmt 31, lWT.* By
#la tt rat      t&t   oae 0C sab oiileo &alldlmgm &all be hewa
ir the .et~te Ceswtr m~llr*@ trrotlan 41, ma th8t       the otbar
Otl81d ?JUildia(Lmd48ll b0 klOWlQ80 tb0 ‘s-t0     birfO0 Ikifd;ir#*”
(8eotloa S).
          m     tbi8 it    9s ObViOUO tb8t the "8ktO wt8   gaila-
i.tbnrr”
      lo OR0 Ot t?20Ott100    %UiYdilI#mOOB1~18t.4 by ttOUd I)111
IO* sm.    The other ot?tteo lmlHlng neee88erllt. tborafere, lo
tbe *State Offlee   Itolf(lfsg*”      Cleuly,      t&o mthorlty      et tbo
Be8rd   ma tbo Coenoll atom&e         to   the   OOnrtruetiOn   et   the *Stata
atflso 3tmdln~~,    whlob, It rotlmtmated,lr reqalred t41lbo
~Qf808d41 lb0 Wet      mid0 Of Cm@eU         hOtWO Pp6U the ‘lot dbm-
wb0d IA h0ti00    7 0f UOU~BIY~ 901, ir at0 h8r(l me HUB-
lll hrV0 not eXb8U8t8d tb8t 8llthOritf ia tb0 IroPab*ee Of tbo
rnb9nab8tmi~p
            gow, %eotlm 17 of twun BllI 901 8etharl8eo the
Rmrd of Ccmttd msd t.he Ckmnail to pursb8n        the Trlbuno
halld1.n~.t%dOU~tOdlf, tb6 te#$a')8tUlW     kIleCrrhm it Uh#&-
e(tthis 8nthc*ity th8t the Trl?nmo hiYein8 -0 8 mmdemet-
rise bafla:mgr ma net 8 lmllaing 8peel8lly aeelgoed for 8
Cmrtm    fk11lalag~ and gbrret'arelntanded aa to the *State Of-
Mce ~l?djn~*a? Rogtlen 7 that      the Beard *ad hmsll      WON
#+?4Wlthe $#QtfOW   Ot OOlB8tlW6tfQl3
                                    et’ Q%?t-Ohl~Of the %‘ibUlP8
bPl1dlnr. fhla BC3”C108f6W    im 8OWl9ta8t.d w the 18l1@J8-
of wetlan Ql, dealwIng      that, lprortde6 t’nrther th8t the am
tar tbe aort nf tha $u& m         m          8s dO#l’ibOd in thin
Act &!8’)‘l be 8pQreQrl8tea mt ar me prwlded in the nnamr
nt    out In llomm'n311 80. 1118of the ltegulrr Se*elm Qf tbe
498